﻿It is a
source of profound satisfaction to see a diplomat of the
experience of Mr. Razali Ismail, representing Asia and the
friendly and brotherly country of Malaysia, presiding over
the fifty-first session of the General Assembly. I wish to
congratulate him on his well deserved election. I am
confident that, with his abilities, he will be able to steer
the work of this important session in an exemplary
manner. I assure him of the full cooperation of the
delegation of the Islamic Republic of Iran in discharging
his important mandate.
The developments during the last decade on the
global scene, particularly the demise of the bipolar
international system and the need to replace it with a new
24


world order, have created many hopes and expectations.
Nations around the globe, irrespective of their diverse
cultures, customs and religions, expected that on the
threshold of the twenty-first century the process for the
creation of a new world order characterized by collective
participation and human development would emerge in a
climate governed by realism and a sober grasp of the
essence of the ongoing changes in international relations.
The essence of these international developments was
indeed the overwhelming rejection at the national level of
totalitarianism and dictatorship, with a profound message
for humanity at large: if we desire to construct a world of
collective participation and human development we must
build international relations on the foundations of justice,
tolerance, the rule of law, cooperation and transparency.
Human society hoped and expected that justice would
guarantee the inalienable rights of all individuals, nations
and States through a rejection of hegemony and special
privileges for a dominant few; they hoped that, through
recognition of diversity of cultures and beliefs, as well as
respect for the rights of all States, tolerance would facilitate
intercultural communication and mutual understanding,
thereby enriching common human civilization and
empowering all members of the international community to
participate fully and effectively in determining the shape
and setting the norms and standards of behaviour in a
future world. They hoped that the rule of law would ensure
the security and legitimate interests of individuals, groups
and States.
Cooperation would replace confrontation, bringing
about joint human efforts to resolve common problems and
to further common objectives. Transparency, by providing
objective and clear explanations and solutions to global
issues, would consolidate mutual confidence at the
international level.
In such a world, the United Nations occupies a
paramount position. It embodies the hopes and aspirations
of the entire membership of the international community,
and as such, provides a suitable framework for collective,
transparent and rule-based international decision-making
and implementation geared towards the promotion of the
common good and the resolution of common ills. The
convening of many international conferences in the past
decade to articulate and codify further norms of behaviour
for an orderly new system, the relative success of the
United Nations machinery in preventing and de-escalating
many international and regional conflicts, and the
constructive debate on reinvigorating the General Assembly
and reforming the Security Council are positive examples
providing hopeful signals in that direction.
On the other hand, amid competition and rivalries
for the shaping of the emerging world order, a new
phenomenon has surfaced. This phenomenon is so distant
and alien from the universally envisaged world of
collective participation and human development that its
consolidation and persistence would send any hope for a
global human society to the oblivion of more rivalries and
insecurity. Indeed, concurrent with the expansion of
participatory democracy in many countries, a complex
movement has emerged towards autocracy or even
totalitarianism at the international level, a trend which is
founded on hegemony and flouts justice, freedom,
participation, the rule of law, tolerance, human rights,
pluralism and democracy in a dangerous and
unprecedented manner.
The evident behavioural characteristics of this
menace, disguised behind appealing facades, can be
summarized in the following manner: first, there is
unilateralism, which means a total lack of commitment to
mutual cooperation and common solutions, and complete
reliance on unilateral measures in various fields. Second
comes opportunism, in which international forums are
resorted to only as mechanisms for the promotion of
national self-interest and often in pursuit of a domestic
agenda. Third, there is secrecy, which takes the form of
an insistence on dogmatic, non-transparent and closed
methods and a rejection of transparency, which impedes
the abuse of multilateral arrangements. Fourth comes
lawlessness, which is the evasion of the rule of law
coupled with audacity in breaking the law and universal
norms, even in a public and official manner. Fifth we
have imposition, which means the promotion of domestic
agendas and national priorities through the imposition of
policies on others, including through the extra-territorial
application of domestic legislation. And sixth there is
coercion, the unbridled recourse to the threat and use of
force in international political, economic and commercial
relations.
The most notable manifestation of the new
international totalitarianism surfaces in the cultural sphere.
Our world is characterized by a diversity of religions,
civilizations, cultures and customs. This diversity has
naturally resulted in the emergence of many systems of
law and values, with similarities as well as differences.
Regrettably, the claimants of world leadership have either
failed to grasp this self-evident reality due to their own
lack of historical and cultural depth or have found it
25


incompatible with their interests and therefore attempt to
neglect it. More regrettable is the fact that the collaboration
of certain other States in this field has exacerbated such
opportunistic intolerance.
In this context, the misguided propaganda waged to
distort the image of Islam, and the unprecedented
intolerance exhibited against the tide of Islamic resurgence
among Islamic nations and States indicate a futile campaign
to suppress this great divine religion of justice and
tolerance, and of defiance against oppression, tyranny and
domination. The claimants of world leadership have yet to
realize that a people’s religious devotion is intertwined with
its very existence, and will only draw more strength and
resilience in the face of campaigns of external pressure and
negative propaganda. The progressive march of the Islamic
world, which benefits from the rich heritage of Islamic
culture, history and civilization, cannot be halted. Thus this
significant and important segment of humanity will
certainly occupy an increasingly prominent role in the
shaping of the future world order.
The irreconcilability of totalitarianism with the rule of
law has had dangerous manifestations on the international
scene. The passing and signing of legislation to allocate
money for subversive and terrorist activities against the
Islamic Republic of Iran is the most dangerous
manifestation of this lawlessness, which is no longer
confined to the secrecy of intelligence services but has been
recklessly made into law by the United States Congress.
This law and similar unlawful behaviour, including the
infamous decision of the United States Supreme Court
approving kidnapping by the United States Government,
represent a very dangerous trend. They illustrate a growing
tendency to institutionalize and even legalize illegality and
disregard for international obligations.
A similar pattern of behaviour that has been
manifested in the past several years by the United States
Government is the self-arrogation of the right to legislate
for the international community by attempting to apply its
domestic legislation beyond its borders. Recent unilateral
sanctions enacted by the United States against the trading
partners of a number of countries not only constitute a
grave breach of various norms and principles of
international law and many resolutions of this Assembly
and other international forums as well as blatant
interference in the internal and external affairs of other
States, but, indeed, point to a very dangerous trend, which
undermines the very foundations of contemporary inter-
State relations.
The rejection of such legislation by various
Governments and international forums along with
universal resistance against their application illustrate the
fact that unilateral interference, the imposition of policies
and the self-arrogated leadership of one State over the
national priorities and external relations of others cannot
and will not be tolerated by the international community.
The Islamic Republic of Iran has referred these two
pieces of legislation to the pertinent international tribunal.
We strongly believe that unless this dangerous trend is
arrested at the earlier stages of inception, it will have
irreversible implications, including the undermining of the
credibility and reliability of international undertakings. If
outlaws are left to trample upon the rule of law, peace
and security around the globe will be in peril.
The same general tendency of domination has
debilitated the Security Council, which has repeatedly
fallen prey to the interests of a permanent member. The
Council, for example, not only failed to prevent the Israeli
attacks against defenceless Lebanese women and children
in a United Nations compound, but also turned a blind
eye to reports substantiating the deliberate nature of the
atrocity, thus putting aside its humanitarian and Charter
responsibilities in the interests of the political
considerations of supporters of Israel.
Relying on such unconditional support, the Zionist
regime pursues with impunity its expansionist policies of
occupation in Palestine, southern Lebanon and the Syrian
Golan Heights, as well as its routine practice of State
terrorism and blatant violation of the most fundamental
rights of the Muslim people of Palestine. Israel has
neither regard for international law nor any commitment
to peace, its only objective being the consolidation and
expansion of its occupation of the territories of others.
Considering these realities, the only logical conclusion is
that peace in the Middle East requires a just and
comprehensive resolution of the question of Palestine
through the return of all Palestinian refugees to their
homeland, the exercise of their inalienable right to self-
determination and the liberation of all occupied territories.
It is noteworthy that the mere expression of such
realistic analyses by a sovereign State is misportrayed as
opposition to peace and provides the pretext for concern,
anger and even illegal political pressure. In other words,
the new international autocracy, contrary to its
proclamations of support for freedom of expression,
cannot tolerate the least dissenting view regarding its
destructive policies.
26


The prevalence of such attitudes in the Security
Council has clearly shown that the Council needs
fundamental and substantive reform and modification,
particularly in its rules and decision-making procedures.
The realities of today’s international scene are so different
from those prevailing in the aftermath of the Second World
War that the Security Council is weakened by its present
structure and prevented from meeting the new challenges.
On the other hand, the General Assembly enjoys
greater credibility in view of its relatively universal,
democratic and transparent character. This supreme body of
the Organization should not become the forum for general
and inconclusive discussions. The Assembly, in accordance
with the Charter, must assume its rightful place as the
primary decision-making body on important international
political and economic issues.
In today’s world, the imperative of global participation
and collective effort in the advancement of common
objectives and the resolution of international problems is
self-evident because of the mutual interdependence of the
members of the international community. One of the most
notable areas for serious cooperation involves the challenge
of combating all forms of terrorism. Regrettably, the same
Government that has engaged in sponsoring and aiding
various forms of terrorism — through, inter alia,
appropriating a budget for subversive operations against
Iran, harbouring and assisting acknowledged terrorists, and
supporting Israeli state terrorism, mass murders and
abductions — has also prevented serious international
action in this regard by irresponsibly levelling
unsubstantiated accusations against others.
I reiterate in this Assembly that levelling politically
motivated accusations against one or a few States, groups
or regions cannot and will not help in the resolution of this
major international problem. The eradication of this
international menace requires serious global cooperation
based on the following criteria: condemnation and rejection
of all forms of terrorism, regardless of the identity of the
victims or perpetrators and irrespective of their political
tendencies and objectives; refusal to provide sanctuary to
terrorists or terrorist groups and prevention of operations by
or on behalf of terrorists; and cessation of all baseless and
unsubstantiated propaganda and allegations. We once again
reiterate our commitment to participating in any serious,
comprehensive and rule-based universal cooperation to
combat and eradicate this inhuman phenomenon.
In the field of disarmament and in its efforts to end
the nightmare of nuclear holocaust, the international
community has been plagued by unilateralism, secrecy
and evasion of the rule of law. Ironically, in recent years,
the major arms producers and suppliers have exhibited
more concern over their proliferation than have those
States that do not possess such sophisticated weaponry. At
the same time, the former have been reluctant to accept
any scheme of general and comprehensive disarmament
under credible international monitoring.
Some nuclear Powers and their allies continue to
include the doctrine of nuclear response against non-
nuclear threats in their defence alliances. In the
International Court of Justice, these very Powers made
every effort to prevent the Court from rendering a
decision outlawing the use or threat of use of nuclear
weapons.
During the negotiations in the Conference on
Disarmament on the finalization of the Comprehensive
Nuclear-Test-Ban Treaty, in contravention of the
Advisory Opinion of the International Court of Justice on
the legal requirement of good-faith negotiations for
nuclear disarmament, any reference to nuclear
disarmament within a time-bound framework faced strong
opposition by a small number of nuclear Powers. In the
same negotiations, insistence on unilateral, non-
transparent national technical means — as opposed to a
multilateral and transparent international monitoring
system — created a major obstacle for consensus. Even
the commonly accepted principle of negotiations to
resolve these and other problems and to attain consensus
on this vital international instrument was vetoed. This
undemocratic and dogmatic procedure resulted in the
Assembly’s approval and opening for signature of a
defective Treaty that does not reflect an international
consensus. We, along with many other non-aligned States,
will join the signatories of this Treaty solely because of
our commitment to be an active participant in any effort
to combat the inhumane weapons of mass destruction,
while at the same time redoubling our efforts to achieve
a nuclear-weapon free world.
Non-proliferation policies have also been marred by
discrimination, shortsightedness and ambiguity. On the
one hand, Israel’s nuclear-weapons programme has
continuously received the direct and indirect political and
technical support of one State; on the other, the
interventionist policy of coercive deprivation of other
countries in the same region of their inalienable right to
acquire nuclear technology for peaceful purposes has
become a cornerstone of the foreign policy of the very
same State.
27


The dissemination of false allegations to instil fear and
anxiety, the depiction of an imaginary enemy and the
fanning of division and tension have often been employed
as pretexts to justify an external military presence and
intervention as well as mind-boggling sales of excessive
and unnecessary weapons systems. This behaviour
characterizes the United States policy in the Persian Gulf,
which has only resulted in the exacerbation of insecurity
and instability within and between States of the region.
In spite of obstructions and misinformation campaigns,
the Islamic Republic of Iran has continued to articulate and
pursue initiatives and measures aimed at fostering greater
regional confidence; enhancing respect for principles of
international law; bringing about transparency in armaments
and reduction of military spending; creating zones free from
weapons of mass destruction; strengthening peace and
security through persistent endeavours to encourage and
facilitate understanding and conciliation; and consolidating
economic cooperation.
In Central Asia and the Caucasus, cognizant of the
religious, cultural, historical and commercial bonds that
exist among member States of the Economic Cooperation
Organization, the Islamic Republic of Iran has tried in
earnest to expand areas of cooperation among member
States of that important regional organization. The
expansion of transportation networks, including the revival
of the Silk Road, provides the possibility for a dramatic
increase in the volume of trade not only among member
States but also between them and other countries of Europe,
East Asia and the Persian Gulf.
Regarding Afghanistan, in pursuance of our mediation
and in view of the fact that the return to peace and stability
there requires all States, particularly those in the region, to
use their influence in order to convince the warring factions
to stop the vicious cycle of fratricide, we plan to convene
a regional conference next month in Tehran, with the
participation of regional foreign ministers and
representatives of the United Nations and the Organization
of the Islamic Conference.
As regards the crisis in Tajikistan, we have used every
means available to us to bring the positions of the parties
to the conflict closer to each other, in the strong belief that
these differences cannot be settled through force or by
military means. Considering the consequences of the
expansion of the conflict, more coordination and
cooperation among regional States and between them and
the United Nations are imperative.
In Karabakh, we welcome the establishment and
continuation of the ceasefire and believe that this conflict
can only be resolved through negotiations, withdrawal
from occupied territories and the return of refugees to
their homelands. The Islamic Republic of Iran, enjoying
friendly relations with both Armenia and Azerbaijan, is
prepared to continue its efforts towards the resolution of
this conflict in cooperation with other States in the region.
In northern Iraq, the policy of the Islamic Republic
of Iran has always been founded on maintaining the
security of our border areas and the prevention of terrorist
infiltration, coupled with consistent emphasis on and
respect for Iraq’s sovereignty and territorial integrity as
well as on the prevention of tension and conflict between
various Iraqi Kurdish factions. Regrettably, obstructionist
and monopolistic tendencies, as well as self-serving
interventions and indifference, have resulted in a grave
humanitarian nightmare and the influx of hundreds of
thousands of innocent refugees across Iran’s borders.
As a cornerstone of its foreign policy, Iran has
always pursued the promotion and strengthening of peace
and understanding not only in the region but also in the
world at large. During the recent visit of the President of
the Islamic Republic of Iran to Africa, our efforts to bring
about reconciliation between Sudan and Uganda led to the
signature of a memorandum of peace between the two
neighbouring States and we hope that, with everyone’s
cooperation and understanding, a more lasting peace can
be attained.
Our world today, more than at any other time, needs
and deserves morality, security, mutual respect and
confidence, the rule of law, the participation of all and
collective cooperation for human development. The new
international totalitarianism, notwithstanding its deceptive
facade, is inherently antithetical to these values and
constitutes the very negation of the recent achievements
of human society. The progressive evolution of the
international community can be achieved not by replacing
domestic dictators with international tyranny, but only
through a collective endeavour to achieve common human
ideals and aspirations, including, inter alia, understanding
28


through respect for holy values and mutual tolerance for the
cultures and beliefs of others; collective participation and
cooperation in the resolution of international issues within
a free, democratic and transparent decision-making process;
security through the rule of law and practical commitment
to international norms and obligations; and the re-direction
of energies and resources from coercion and the arms race
to universal respect for human rights and human
development in all of its cultural, moral, social, political
and economic dimensions.